SUMMARY ORDER

THIS SUMMARY ORDER WILL NOT BE PUBLISHED IN THE FEDERAL REPORTER AND MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY TO THIS OR ANY OTHER COURT, BUT MAY BE CALLED TO THE ATTENTION OF THIS OR ANY OTHER COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.
At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the Thurgood Marshall United States Courthouse, at Foley Square, in the City of New York, on the 26th day of June, two thousand and three.
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be, and it hereby is, AFFIRMED.
Plaintiffs-Counter-Defendants-Appellants Emilia and Nina Napolitano appeal from an August 28, 2002 summary judg*75ment entered in the United States District Court for the District of Connecticut (Burns, J.), in favor of Defendant-Counter-Claimant-Appellee Coregis Insurance Company.
We affirm the judgment for substantially the reasons set forth by the district court in its August 27, 2002 Ruling On Cross Motions For Summary Judgment.
We have reviewed the additional arguments raised by the Napolitanos, and conclude that they lack merit.
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.